Citation Nr: 0807911	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  06-34 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date prior to April 19, 1988, for 
the grant of service connection for post-traumatic stress 
disorder (PTSD).  


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from January 1968 to 
February 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).

In February 2008, the veteran's motion to advance this case 
on the Board's docket due to financial hardship was granted 
pursuant to 38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  On February 5, 1988, VA received a statement from the 
veteran which can be construed as a claim of entitlement to 
service connection for PTSD.  

2.  No communication was received from the veteran prior to 
February 5, 1988, which indicates an intent to claim 
entitlement to service connection for PTSD.  


CONCLUSION OF LAW

An effective date of February 5, 1988, for the grant of 
service connection for PTSD is warranted.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in a March 2005 
VCAA letter have informed the appellant of the information 
and evidence necessary to warrant entitlement to the benefit 
sought and adjudicated by his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board also notes that the March 2005 VCAA letter 
expressly notified the appellant that he should submit any 
pertinent evidence in his possession.  The requirements of 38 
C.F.R. § 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  Subsequent to the rating decision on 
appeal, the RO did provide notice to the claimant regarding 
what information and evidence was needed to substantiate the 
claim and the veteran has had the chance to submit evidence 
in response to the VCAA letter.  Under these circumstances, 
the Board finds that all notification and development action 
needed to render a fair decision on the claim has been 
accomplished and that adjudication of the claim, without 
directing or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, supra.

In the present appeal, the veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate his claim and also was provided with notice of 
the types of evidence necessary to establish a rating and 
effective date for the disability on appeal in a March 2006 
letter.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  No additional pertinent evidence has been 
identified by the appellant as relevant to the issue on 
appeal for which attempts to obtain the evidence have not 
been made.  Under the circumstances of this particular case, 
no further action is necessary to assist the appellant.

Analysis

The veteran has been awarded service connection for PTSD, 
effective from April 19, 1988.  He contends that an earlier 
effective date is warranted.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection 
"shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a).  The implementing 
regulation clarifies this to mean that the effective date of 
an evaluation and an award of compensation based on an 
original claim "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  38 
C.F.R. § 3.400.

With a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service or (2) 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by the VA.  38 
U.S.C.A. § 5101(a).  A "claim" is defined broadly to include 
a formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 
Vet. App. 196, 199 (1992).  Any communication indicating an 
intent to apply for a benefit under the laws administered by 
the VA may be considered an informal claim provided it 
identifies, but not necessarily with specificity, the benefit 
sought.  See 38 C.F.R. § 3.155(a); Servello, 3 Vet. App. at 
199 (holding that 38 C.F.R. § 3.155(a) does not contain the 
word "specifically," and that making such precision a 
prerequisite to acceptance of a communication as an informal 
claim would contravene the Court's precedents and public 
policies underlying the statutory scheme).  To determine when 
a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  See Quarles v. Derwinski, 3 Vet. App. 
129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  An 
application is defined as a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 
1999), (an expressed intent to claim benefits must be in 
writing in order to constitute an informal claim; an oral 
inquiry does not suffice).

The veteran's claim of entitlement to service connection for 
PTSD was received at the RO on April 19, 1988.  The veteran 
does not contend that he submitted a formal claim for PTSD 
prior to April 19, 1988.  His arguments essentially revolve 
around the fact that he was treated for PTSD at VA facilities 
prior to April 19, 1988, and that he submitted claims for 
other disabilities prior to April 19, 1988, which should be 
construed as claims for PTSD.  

In January 2005, the veteran argued that he was diagnosed 
with PTSD in 1982.  In March 2005, he referenced running his 
car through the doors of the Columbus VA Outpatient Center.  
Afterwards, he was reportedly taken to Ohio State University 
Hospital for 30 days.  

In November 2005, the veteran argued that he had a history of 
being treated for mental disorders since leaving the military 
and did not understand how the prior diagnoses could change 
to PTSD without being the same disorder.  

In October 2006, the veteran argued that a claim he submitted 
for a neurological disease manifested by headaches should be 
interpreted as a claim for PTSD.  He also argued that his 
prior treatment for alcoholism was unrecognized PTSD.

The veteran's arguments that the treatment records dated 
prior to April 19, 1988, which document treatment for PTSD 
should be construed as claims for compensation are not 
legally correct.  VA medical records cannot be accepted as 
informal claims for disabilities where service connection has 
not been established.  The mere presence of medical evidence 
does not establish intent on the part of the veteran to seek 
service connection for a condition.  See Brannon v. West, 12 
Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 
382 (1999) (where appellant had not been granted service 
connection, mere receipt of medical records could not be 
construed as informal claim).  Merely seeking treatment does 
not establish a claim, to include an informal claim, for 
service connection.  Further, the mere presence of a 
disability does not establish an intent on the part of the 
veteran to seek service connection for that condition. See KL 
v. Brown, 5 Vet. App. 205, 208 (1993); Crawford v. Brown, 5 
Vet. App. 33, 35 (1995).  

Thus, any prior VA medical record is not interpreted as an 
informal claim.  Stated differently, merely seeking treatment 
does not establish a claim, to include an informal claim, for 
service connection.  

The veteran has also argued that claims he submitted prior to 
April 19, 1988, should construed as claims for PTSD.  

In March 1971, the veteran submitted claims involving his 
shrapnel wounds.  There was no mention of any mental 
disorder.  

In November 1978, the veteran submitted a statement 
indicating that he developed severe headaches and also 
nightmares.  This was interpreted as a claim for service 
connection for headaches.  The RO did not interpret this as a 
claim for PTSD.  Neither does the Board.  There is no 
indication that this is a claim for a mental disorder.  The 
veteran did not indicate what the nightmares pertained to.  
The Board finds that a mere recitation of the presence of 
nightmares without any elaboration does not constitute a 
claim of entitlement to service connection for PTSD.  

On February 5, 1988, a statement dated February 2, 1988, was 
received from the veteran, indicating that he desired to be 
re-evaluated for his service-connected conditions of a thigh 
muscle injury, a right foot injury, a left index finger 
injury, a right forearm injury and for "psychosis" as the 
conditions had worsened.  The Board finds that the statement 
received February 5, 1988, should be construed as an informal 
claim of entitlement to service connection for mental 
disorders to include PTSD.  The veteran claimed entitlement 
to an increased rating for a psychosis in the statement.  
Service connection was not in effect for psychosis at the 
time the claim was submitted.  Broadly construing the claim, 
the Board finds this statement indicates an intent to claim 
entitlement to compensation for a mental disorder.  This 
would encompass a claim of entitlement to service connection 
for PTSD.  This finding is reinforced by the fact that the 
veteran claimed entitlement to service connection for PTSD 
approximately two months after this statement was submitted.  
See Talbert v. Brown, 7 Vet. App. 352, 356-57; Allin v. 
Brown, 6 Vet. App. 207, 213 (1994): "[t]here must be some 
indication . . . that [a claimant] wishes to raise a 
particular issue . . . . The indication need not be express 
or highly detailed; it must only reasonably raise the issue".  
[These cases involve the Board, not an RO, but it is clear 
that the reasoning employed by the Court applies to all 
levels within VA.  Cf. EF v. Derwinski, 1 Vet. App. 324, 326 
(1991).] 

In the current case, and upon application of the benefit of 
the doubt, the Board finds that the effective date for the 
grant of service connection for PTSD should be February 5, 
1988, but not prior.  There is no communication from the 
veteran dated prior to that time which can be interpreted to 
indicate an intent to claim entitlement to service connection 
for any mental disorder, to include PTSD.  

Applying the statute and the regulations cited above, the 
veteran is entitled to an effective date of February 5, 1988, 
but not earlier, for the award of service connection for 
PTSD.  The statute is clear.  It states that the effective 
date of an award based on an original claim for service 
connection "shall not be" prior to the date of receipt of 
claim.  The regulation is clear.  It states that if the claim 
is not received within one year following separation from 
service, then the effective date is the date of claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400 and 
3.400(b)(2)(ii).  The date of entitlement precedes the date 
of the claim here.  Thus, the date of claim as the later date 
is the controlling date for the effective date assigned under 
the factual circumstances of this case.  See 38 U.S.C.A. § 
5110(a) (effective date of original claim shall not be 
earlier than the date of receipt of application therefor).  

The Court has acknowledged that the effective date based on 
an award of service connection is not based on the date of 
the earliest medical evidence demonstrating a casual 
connection, but on the date that the application upon which 
service connection was eventually awarded was filed with VA.  
Lalonde citing Hazan v. Gober, 10 Vet. App. 511 (1997); 
Washington v. Gober, 10 Vet. App. 391 (1997), and Wright v. 
Gober, 10 Vet. App. 391 (1997).  




ORDER

Entitlement to an effective date of February 5, 1988, but no 
earlier, for the award of service connection for PTSD is 
granted, subject to the laws and regulations governing 
monetary awards.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


